DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. 
Independent claim 28 has been amended to require portions of the guidewire immediately adjacent the plurality of pairs of guidewire radiopaque markings to have a different radiopaque quality than a radiopacity of the plurality of pairs; such an arrangement could not be found nor was suggested in the prior art of record. The closest prior art of record remains the previously cited Tsunezumi reference (PG PUB 2011/0301501). Additional relevant art includes PG PUB 2003/0208142 to Boudewijn that teaches a radiopaque marking immediately adjacent an magnetic resistance marking, PG PUB 2004/0058251 to Hamamoto that teaches a radiopaque marking immediately adjacent a visible ink marking and US Pat 5,379,779 to Rowland that teaches multicolored markings immediately adjacent other multicolored markings; however, none of these teach the required immediate adjacency of two elements with different radiopaque qualities.
Independent claim 34 was previously indicated as being allowable; please see the 7/13/2020 and 10/20/2020 Detailed Actions for a detailed statement of reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783